[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-2248

                   SAMSON OMOSEFUNMI,

                 Petitioner, Appellant,

                           v.

                 STEVEN J. FARQUHARSON,

                 Respondent, Appellee.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Nancy Gertner, U.S. District Judge]

                         Before

                Boudin, Circuit Judge,
           Campbell, Senior Circuit Judge,
              and Stahl, Circuit Judge.

Samson Omosefunmi on brief pro se.
David W. Ogden, Acting Assistant Attorney General, Michael P.
Lindemann, Assistant Director, and Terri J. Scadron, Senior
Litigation Counsel, Office of Immigration Litigation, on brief for
appellee.

June 4, 1999

Per Curiam.  Upon careful review of the record and the briefs,
we find no merit in this appeal.  The district court correctly
dismissed this habeas action because petitioner's attack on the
withdrawal of his naturalization application raised no claim within
the scope of 28 U.S.C.  2241. 
Affirmed.  See 1st Cir. Loc. R. 27.1.